 

 

Case 17-12901-BLS Doc58 Filed 06/27/19 Page 1of1

IN THE UNITED STATES BANKRUPTCY COURT
IN THE DISTRICT OF DELAWARE

IN RE: )
)
DENISE J. REICHARD, ) Case No. 17-12901 BLS

 

1.

) Chapter 13
Debtor. )

ORDER FOR CERTIFICATION OF COUNSEL
REGARDING NOTICE OF FINAL CURE

AND NOW this a6 day of L 2019, it is hereby ORDERED as follows:

With regard to the claim of Deutsche Bank National Trust Company, as Trustee and
serviced by Ocwen Loan Servicing, as evidenced by Proof Of Claim #3, for property
located at 4 Ivy Lane, New Castle, DE, the Debtor has fully performed her obligations
under the Plan and has fully performed as required to cure all pre-petition arrears, paid all
pre-petition mortgage payments, fees, charges, assessments, and escrows, due through, and
including the date of the Interim Account;

At the time the Response to the Interim Account was filed, the Debtor may have been due
for the post-petition payment for November 2018;

The account is now post-petition current;

The Debtor has fully performed her obligations with regard to paying all post-petition
mortgage payments, fees, charges, assessments and escrows due through and including the
date of the Interim Account and this Mortgage shall be deemed current through the date of

this Order.

Debtor is entitled to receive a Chapter 13 Discharge. 2 5 :
Bye ‘

U.S™BANKRUPTCY COURT JUDGE

 

 
